NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1429-19

NEW JERSEY COALITION OF
AUTOMOTIVE RETAILERS,

          Plaintiff-Appellant,

v.

NEW JERSEY MOTOR VEHICLE
COMMISSION, B. SUSAN
FULTON, in her official capacity
as Chief Administrator for the New
Jersey Motor Vehicle Commission,
STATE OF NEW JERSEY,
OFFICE OF THE ATTORNEY
GENERAL, DIVISION OF
CONSUMER AFFAIRS, KAITLIN
 L. CARUSO, in her official
capacity as Acting Director of the
Division of Consumer Affairs,
and TESLA, INC.,

     Defendant-Respondents.
______________________________

                    Submitted March 23, 2021 – Decided April 20, 2021

                    Before Judges Yannotti, Mawla, and Natali.
            On appeal from the New Jersey Motor Vehicle
            Commission.

            Genova Burns, LLC, attorneys for appellant (Angelo J.
            Genova and Jennifer Borek, of counsel and on the
            briefs; Matthew I. W. Baker and Crystal L. Lawson, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondents New Jersey Motor Vehicle Commission,
            B. Susan Fulton, New Jersey Division of Consumer
            Affairs, and Kaitlin L. Caruso (Melissa H. Raksa,
            Assistant Attorney General, of counsel; Jennifer R.
            Jaremback, Deputy Attorney General, on the brief).

            Duane Morris, LLP, Alan E. Schoenfeld (Wilmer,
            Cutler, Pickering, Hale, and Dorr, LLP) of the New
            York bar, admitted pro hac vice, and Seth P. Waxman
            (Wilmer, Cutler, Pickering, Hale, and Dorr, LLP) of the
            District of Columbia bar, admitted pro hac vice,
            attorneys for respondent Tesla, Inc. (Paul F. Josephson,
            Alan E. Schoenfeld and Seth P. Waxman, on the brief).

PER CURIAM

      This matter comes before us pursuant to a December 2, 2019 order

transferring plaintiff New Jersey Coalition of Automotive Retailers' (NJCAR)

complaint in lieu of prerogative writs pursuant to Rule 2:2-3(a)(2) and Rule 2:2-

4. We dismiss the appeal for the reasons set forth herein.

      Prior to filing its lawsuit, NJCAR complained to the New Jersey Motor

Vehicle Commission (MVC), the Chief Administrator of the MVC, the State of

New Jersey, the Attorney General, the Division of Consumer Affairs (DCA), the

                                                                           A-1429-19
                                       2
Director of the DCA, (collectively "the State defendants"), that Tesla, Inc.

(Tesla) was conducting business in New Jersey in violation of the Franchise

Practices Act (FPA), N.J.S.A. 56:10-1 to -31; the Motor Vehicle Certificate of

Ownership Law (MVCOL), N.J.S.A. 39:10-1 to -38; and the Consumer Fraud

Act (CFA), N.J.S.A. 56:8-1 to -211.

      By way of background, Tesla has four licensed New Jersey locations:

Lawrence Township 1, Cherry Hill, Paramus, and Springfield. It also operates

two "gallery" locations in Garden State Plaza Mall ("GSP") and Short Hills

"where visitors can see Tesla vehicles, learn about how they work, and obtain

information about how to purchase them online from Tesla in California or at

licensed sales locations (also operated by Tesla)."

      In New Jersey, all automotive manufacturers are subject to the FPA, which

regulates, among other things, automotive sales. N.J.S.A. 56:10-1 to -31. The

Legislature enacted the FPA "to define the relationship and responsibilities of

franchisors and franchisees in connection with franchise arrangements and to

protect franchisees from unreasonable termination by franchisors that may result

from a disparity of bargaining power between national and regional franchisors



1
 In January 2020, the MVC approved Tesla's application to relocate its Short
Hills location to Lawrence Township.
                                                                          A-1429-19
                                        3
and small franchisees." N.J.S.A. 56:10-2. This franchise system requires auto

manufacturers (franchisors) to distribute their new motor vehicles through

dealerships (franchisees) located in New Jersey. See N.J.S.A. 56:10-27. The

FPA generally prohibits manufacturers from retailing their vehicles directly to

consumers. Ibid. However, a zero emission vehicle manufacturer may sell

directly to consumers in accordance with N.J.S.A. 56:10-27.1, which states:

            Notwithstanding the provisions of any law, rule or
            regulation to the contrary, a motor vehicle franchisor
            licensed pursuant to R.S.39:10-19 on or prior to
            January 1, 2014[,] and exclusively manufacturing zero
            emission vehicles may buy from and sell, offer to sell,
            or deal to a consumer a zero emission vehicle, provided
            that the franchisor owns or operates, directly or
            indirectly:


                  (1) no more than four places of business in the
                  State; and


                  (2) at least one retail facility for the servicing,
                  including warranty servicing, of zero emission
                  vehicles sold, offered for sale, or otherwise
                  distributed in this State. This facility shall be
                  furnished with all the equipment required to
                  service a zero emission vehicle.


      Since 2015, the MVC has cited Tesla for various violations related to the

operation of its New Jersey facilities. Following an audit on May 29, 2015, the

MVC issued warnings to Tesla on July 10 and August 25, 2015, for violations

                                                                         A-1429-19
                                       4
of N.J.A.C. 13:21-15.4(c) and (g); 13:21-15.5(a)(14) and (15); 13:21-15.7(b)(2);

13:21-15.9(a) and (g); and 13:21-15.10(a) and (g); and 13:21-15.11(a). After an

audit on January 30, 2017, the MVC again found Tesla violated N.J.A.C. 13:21-

15.5(a)(14); 13:21-15.7(b)(2); and 13:21-15.9(g).          The MVC proposed

suspending Tesla's license for five days and imposing a fine. The MVC fined

Tesla $500, but did not suspend its license.

      Following a third audit on February 17, 2017, the MVC found Tesla

violated N.J.A.C. 13:21-15.7(b)(1) and (2); 13:21-15.9(g); and 13:21-15.10(a)

and (g), proposed suspending its license for ten days and imposing a fine. The

MVC fined Tesla $1,000, but did not suspend its license.

      On June 8, 2017, the MVC proposed suspending Tesla's license again for

violations of N.J.A.C. 13:21-15.7(b)(1) and (2); 13:21-15.4(a); 13:21-15.9(g);

and 13:21-15.10(g).    Following a pre-hearing conference, Tesla agreed to

correct the violations and paid a $1,000 civil penalty. As a result, the MVC did

not suspend Tesla's license.

      On July 17, 2018, the MVC investigated alleged violations after receiving

a complaint that Tesla operated more than four sales locations. Following an

investigation, the MVC issued a report finding Tesla violated N.J.A.C. 13:21-

15.5(a)(14) and N.J.S.A. 56:10-27.1 for operating more than four licensed


                                                                          A-1429-19
                                        5
locations. The investigator's report determined the Cherry Hill, Paramus, Short

Hills, and Springfield locations were open for auto display and sales with a valid

license. Regarding the GSP locations in Paramus, the investigator's report found

as follows:

                     The second location which was visited was the
              [GSP] location [in] Paramus . . . . This location does
              not have a valid license at this time. The location was
              still open for business with a female employee greeting
              customers entering the location which was open for
              business on Wednesday May 16, 2018.                  The
              representative displayed the car to me, explained the
              features to me and answered any of my questions. I had
              asked about the new affordable model which she
              explained "was ready for sale however they did not
              have a model." There was a kiosk with computers to be
              utilized to see different models and see the various
              features. There is a potential, since this dealership has
              internet based ordering, to actually purchase a vehicle
              from the kiosk within this location. This location was
              open for auto display and sales without a valid license
              and a sales representative on site. This location is in
              violation of the regulations.

                    ....

                     This dealership has a main location and three
              valid branch licensed locations. The fifth location
              ([GSP] Mall) was a licensed location however they no
              longer have a license at this location. The dealership
              continues to display and attempt to sell vehicles from
              this location. The location has not relocated within the
              mall and has continued the normal operations as when
              they were licensed. The location still has a sales
              representative, or as they call them, "Sales Advisor",

                                                                            A-1429-19
                                         6
             still have vehicles on display and kiosks to continue
             your search and even potentially order your vehicle.
             This dealership has an unlicensed location. This
             dealership is also in violation of N.J.S.A. . . . 56:10-
             27.1[,] which restricts this business from operating
             more than four locations.

      On July 17, 2018, the MVC notified Tesla it was in violation of N.J.A.C.

13:21-15.5(a)(14) and (15) because of its utilization of the kiosks directing and

allowing customers to "select from various vehicle styles and custom design

options, obtain a quote with incentives and order a vehicle." The MVC proposed

suspending Tesla's dealer license "for ten . . . days with an assessed civil penalty

of $1,000 . . . ." The notice permitted Tesla to request a hearing, specifying "all

disputed material facts and legal issues [it] . . . intend[ed] to raise and . . . present

all arguments [it] wish[ed] the [MVC] to consider."

      Tesla requested a hearing. It denied "any activities that have occurred at

the [GSP] Gallery constitute a sale, lease, dealing in motor vehicles, negotiation,

sales activity, or any violation of N.J.A.C. 13:21-15.5(a)(14) or (15)" because

"[u]sing computer terminals in the manner described by the notice does not

constitute a sale or otherwise violate N.J.A.C. 13:21-15.5(a)(14) or ([15])."

      On November 9, 2018, the MVC and Tesla entered into a settlement

agreement, which required the following:



                                                                                  A-1429-19
                                           7
                   Tesla employees at the . . . [GSP] gallery location
             shall review and acknowledge receipt of training
             guidelines on the limitations associated with educating
             customers at locations not licensed to sell vehicles . . . .

                   Tesla shall not represent to customers that
             vehicles may be purchased from the . . . [GSP] location.

                   Tesla shall not position "Owner Advisors" or
             other sales personnel at the . . . [GSP] location, or any
             location in the future that is deemed to be a gallery-only
             location . . . .

                    Tesla shall display a sign, legible and visible to
             the public, at the . . . [GSP] location, and any other
             unlicensed, gallery location in the State of New Jersey,
             stating that motor vehicles may not be purchased from
             that location.

                   ....

                    This [a]greement is entered into solely for the
             benefit of the [MVC and Tesla], and no right or benefit
             is intended to be conferred upon any third party that is
             not a signatory to this [a]greement.

The MVC withdrew the violation notice and proposed penalties. Tesla updated

its website to reflect the "gallery" status of its GSP location.

      On January 15, 2019, NJCAR sent a letter to the Attorney General

regarding Tesla's alleged "unlawful marketing and advertising practices and

unlicensed retail locations." NJCAR alleged Tesla's marketing of its Model 3

vehicle was a "bait and switch." Citing numerous online comments by Tesla's


                                                                            A-1429-19
                                          8
CEO, NJCAR alleged Tesla advertised the upcoming Model as an affordable

option at $35,000. However, after production began, Tesla's CEO stated the

Model 3 was not being offered at $35,000, rather that price point was possible

only after Tesla "achieve[d] target rate [and] then smooth[ed] out flow to

achieve target cost. . . . [Tesla n]eed[ed] [three] to [six] months after [5,000

sales per week] to ship $[35,000] Tesla[s] [and] live."

      NJCAR therefore alleged the customers who placed 400,000 pre-orders,

including 11,000 in New Jersey, "did not know of Tesla's plans to convert their

orders into sales of much more expensive vehicles unless consumers were

willing to wait an indeterminate and prolonged amount of time for a $35,000

vehicle." NJCAR alleged Tesla's website removed the ability for customers to

build a Model 3 starting at $35,000 altogether, and the lowest price model started

at $46,000. NJCAR further alleged "the majority of customers who made a

deposit with Tesla for a $35,000 Model 3 will most likely never see a $7 ,500

federal income tax credit, despite that being one of Tesla's main selling features

for the vehicle." NJCAR claimed "Tesla has never made a bona fide effort to

sell the Model 3 at $35,000."

      NJCAR also alleged Tesla violated the CFA and the online advertising

requirements in the regulations adopted under the CFA. It noted Tesla offers


                                                                            A-1429-19
                                        9
the Model 3 for sale at an advertised price without including a vehicle

identification number and it conditions the price on a "soon-to-be-expired

$7,500 federal income tax credit and purported 'gas savings' of $4,300 without

any explanation of who qualifies or benefits from this tax credit or how such gas

savings are calculated" in violation of N.J.A.C. 13:45A-26A.7(a)(2) and

N.J.A.C. 13:45A-26A.6.

      NJCAR also alleged Tesla continued to sell vehicles from an unlicensed

location in violation of the FPA and the MVCOL by

             [p]resenting Tesla's vehicles for visual inspection by
             customers; answering specific questions about Tesla's
             vehicles, including pricing of different models;
             discussing availability of different models; arranging
             for test drives; setting up client accounts on Tesla's
             website with the purpose of eventually ordering a
             vehicle from the site; and accepting customers' personal
             information for follow-up communications regarding a
             prospective purchase [at its GSP location.]

NJCAR claimed "Tesla is preparing to open a sixth location . . . in Lawrence

Township."

      On May 28, 2019, NJCAR also sent a letter to the DCA Director, which

included allegations of unlawful advertising.     On July 19, 2019, NJCAR's

counsel sent a letter to the MVC and DCA demanding they enforce the

applicable law and regulations against Tesla. The MVC responded stating it


                                                                           A-1429-19
                                       10
would "investigate and follow up as appropriate." NJCAR's counsel responded

that the MVC's response was "vague and non-committal," and did not "confirm

or repudiate" the 2018 settlement agreement it had reached with Tesla and that

NJCAR would proceed to litigate the matter.           Counsel sent a similar

correspondence to the DCA.

      On September 18, 2019, NJCAR filed a complaint in lieu of prerogative

writs in the Law Division, and on October 28, 2019, NJCAR filed an amended

complaint. The amended complaint contained three counts, namely, a claim

against the MVC and its director alleging they failed to enforce the motor

vehicle franchise and dealer licensing laws; a claim against the DCA and its

director for failure to enforce consumer protections laws; and a claim against

the State defendants for violations of the guarantee clause under the New Jersey

Constitution.

      On October 25, 2019, the MVC issued a cease and desist order to Tesla.

The order stated the MVC investigated Tesla's GSP location between July and

September 2019 and found it breached the 2018 settlement agreement by:

                  Representing to customers that vehicles may be
            purchased from the . . . [GSP] location, in violation of
            [p]aragraph [three] of the [s]ettlement [a]greement;




                                                                          A-1429-19
                                      11
                  Positioning sales personnel at the . . . [GSP]
           location, in violation of [p]aragraph [four] of the
           [s]ettlement [a]greement; and

                 The . . . [GSP] location does not have a sign,
           legible and visible to the public, stating that vehicles
           may not be purchased from that location, in violation of
           [p]aragraph [five] of the [s]ettlement [a]greement.

     The order further stated Tesla violated N.J.A.C. 13:21-15.5(a)(13) to -15)

because:

                  Tesla employees have assisted and offered to
           assist in the purchase of a motor vehicle from the . . .
           [GSP] location;

                  Tesla employees have assisted and offered to
           assist in the placement of orders for motor vehicles
           from the . . . [GSP] location;

                 Tesla has sales personnel at the . . . [GSP]
           location, speaking with potential customers and
           following up with those customers from a licensed
           Tesla location;

                 Tesla employees have represented that a vehicle
           can be purchased from the . . . [GSP] location;

                 Tesla employees have discussed pricing,
           availability and test drives from the . . . [GSP] location;

                 Tesla employees have represented that inventory
           is available for purchase and that a complete sale,
           including creation of an account, a test drive, financing,
           trade-in, and the design and ordering of a Tesla could
           be accomplished at the . . . [GSP] location using Tesla
           hardware as well as the customer's cell phone;

                                                                         A-1429-19
                                      12
                  There is a sign posted at the . . . [GSP] location
            advertising the sales price of a Tesla; and

                  A motor vehicle may be purchased from the . . .
            [GSP] location using a machine-readable code
            displayed on the premises of the . . . [GSP] location.

The order required Tesla to "cease all activities and operations of any type" at

the location, pay a $500 civil penalty, and ordered further operation of the

location after the effective date would result in $1,000 civil penalties per day.

      The parties entered into the December 2, 2019 consent order, which the

Mercer Vicinage Assignment Judge entered transferring the matter to us. In

January 2020, the State defendants filed a statement of items comprising the

record. Shortly afterwards, NJCAR made an Open Public Records Act request

to the MVC for "copies of all documents related to the application for a new car

dealer license by Tesla . . . for" its Lawrence Township facility.

      The MVC responded to the request by providing NJCAR with a copy of

Tesla's October 15, 2019 application to relocate its Short Hills licensed location

to Lawrence Township and all documentation of the MVC's investigation and

licensure of the Lawrence Township location. NJCAR filed a motion to settle

the record to include Tesla's application to relocate its Short Hills location ,

which we reserved for decision as a part of this appeal.


                                                                            A-1429-19
                                       13
      NJCAR raises the following points on appeal:

            I.  MVC'S FAILURE TO ENFORCE MOTOR
            VEHICLE FRANCHISE AND DEALER LICENSING
            LAWS IS ARBITRARY, CAPRICIOUS, AND
            UNREASONABLE AND VIOLATIVE OF EXPRESS
            LEGISLATIVE POLICIES.

            II. DCA'S FAILURE TO ENFORCE CONSUMER
            PROTECTION LAWS AGAINST TESLA IS
            ARBITRARY,        CAPRICIOUS,     AND
            UNREASONABLE.

            III. THE STATE RESPONDENTS' SELECTIVE
            ENFORCEMENT     OF    STATUTES     AND
            REGULATIONS CONSTITUTES A VIOLATION OF
            THE GUARANTEE CLAUSE OF THE NEW JERSEY
            CONSTITUTION.

            IV. AT THE VERY LEAST, THERE ARE FACT
            ISSUES WHICH REQUIRE THAT THIS MATTER
            BE REMANDED FOR DISCOVERY AND FACTUAL
            DETERMINATIONS.

                                       I.

      The State defendants and Tesla argue that NJCAR lacks standing to

challenge their discretionary enforcement actions.       In response, NJCAR

contends, however, that respondents have advanced an overly restrictive

interpretation of New Jersey law on standing, particularly associational

standing. Having considered the parties' arguments, we conclude NJCAR lacks

standing to pursue its claims and its complaint must be dismissed.


                                                                      A-1429-19
                                     14
                                        II.

      We typically embrace "a liberal approach to standing to seek review of

administrative actions . . . in this state [which] is less rigorous than the federal

standing requirements."     In re Camden Cnty., 170 N.J. 439, 448 (2002).

However, "[t]o possess standing in a case, a party must present a sufficient stake

in the outcome of the litigation, a real adverseness with respect to the subject

matter, and a substantial likelihood that the party will suffer harm in the event

of an unfavorable decision." Id. at 449 (citing Chamber of Com. v. N.J. Election

Law Enf't Comm'n, 82 N.J. 57, 67-69 (1980)). "Although the mere assertion of

a public interest . . . ordinarily is not sufficient to acquire standing to seek

judicial review of an administrative agency decision, the existence of a financial

interest that is affected directly by the agency action will confer standing on a"

third party. Id. at 448.

      In In re Mason, 134 N.J. Super. 500, 502 (App. Div. 1975), the "Solid

Waste Industry Council[ (SWIC)], an association of solid waste collectors,

appeal[ed] from a determination of the Board of Public Utility Commissioners

[(BPU)] . . . granting a certificate of public convenience and necessity for solid


                                                                              A-1429-19
                                        15
waste collection" to an individual. The BPU denied SWIC's motion to intervene.

Ibid. We affirmed the BPU's decision noting "SWIC is simply an organization

of solid waste collectors[ and a]s distinguished from its members, it has no direct

or specific interest in the proceedings. Any interest it may have appears to be a

general one and derived from that of the individual members." Id. at 505-06.

Moreover, we also noted SWIC's members did not have "a substantial or specific

interest" in the matter. Id. at 506.

      Similarly, NJCAR, which according to its complaint is "a [s]tate-wide

trade association that represents New Jersey's franchised new car and truck

retailers" does not represent the public or the public's interest. Under the facts

presented, NJCAR has not shown it has a sufficient stake in the outcome of the

agency action, a real adverseness with respect to the subject matter, and a

substantial likelihood that it will suffer harm as a result of MVC or DCA's

enforcement vis-à-vis Tesla.

      We also reject NJCAR's argument that the State defendants selectively

enforced the law only against its members, but not Tesla. Our Supreme Court

has stated that a party alleging an unconstitutional enforcement of the law

             must show both a discriminatory effect and a
             motivating discriminatory purpose. [Wayte v. United
             States, 470 U.S. 598, 608 (1985).] The conscious
             exercise of some selectivity in enforcement is not a

                                                                             A-1429-19
                                       16
            constitutional violation unless the decision to prosecute
            is based upon an unjustifiable standard such as . . . [an]
            arbitrary classification.

            [Twp. of Pennsauken v. Schad, 160 N.J. 156, 183
            (1999).]

See also State v. Di Frisco, 118 N.J. 253, 266 (1990) (noting "[t]he burden in

such cases is heavy.").

      The record simply does not support NJCAR's contention of selective

enforcement by the State defendants. As the State defendants note, NJCAR does

not present a single instance in which they cited one of its members for conduct

that Tesla engaged in. The objective evidence before us reveals Tesla was the

subject of rigorous enforcement efforts by the State.

      The State defendants argue that decisions as to whether and how to take

enforcement actions are matters of agency discretion and the court may not

compel them to take such discretionary actions. Tesla joins in this argument.

In response, NJCAR contends that while mandamus relief is generally only

available to compel a State agency to perform a ministerial act, it may compel

the performance of a discretionary act where the agency's decisions are arbitrary,

capricious, or unreasonable.

      We may grant a writ of mandamus, which "direct[s] government officials

to carry out required ministerial duties." Caporusso v. N.J. Dep't of Health &

                                                                            A-1429-19
                                       17
Senior Servs., 434 N.J. Super. 88, 100 (App. Div. 2014). "[I]t is well-settled

this court's 'jurisdiction extends not only to State agency action, but also agency

inaction.'" Id. at 101 (quoting Pressler & Verniero, Current N.J. Court Rules,

cmt. 3.1 on R. 2:2-3(a)(2) (2014)).      However, this authority "is exercised

sparingly, as courts are ill-equipped to micromanage an agency's activities."

Ibid. (citing Sod Farm Assocs. v. Twp. of Springfield, 366 N.J. Super. 116, 130

n.10 (App. Div. 2004)).

      "The exceptional remedy of '[m]andamus is usually appropriate only

where the right to performance of a ministerial duty is clear and certain.'"

Failure to Adopt 861 CPT Codes, 358 N.J. Super. 135, 149 (App. Div. 2003)

(quoting Matter of Failure, 336 N.J. Super. at 262). Ministerial duties "do not

require an evaluative judgment in the exercise of discretion," Caporusso, 434

N.J. Super. at 101, and instead are "absolutely certain and imperative, involving

merely the execution of a set task, and when the law which imposes it prescribes

and defines the time, mode and occasion of its performance with such certainty

that nothing remains for judgment or discretion." Id. at 102 (quoting Ivy Hill

Park Apartments v. N.J. Prop. Liab. Ins. Guar. Ass'n, 221 N.J. Super. 131, 140

(App. Div. 1987)).




                                                                             A-1429-19
                                       18
      NJCAR has not shown that the enforcement actions of the MVC were

arbitrary, capricious, or unreasonable. It also has not shown that the DCA

improperly failed to take steps to enforce the CFA and the regulations adopted

pursuant to the CFA. NJCAR's arguments on these issues lack sufficient merit

to warrant further discussion in a written opinion. R. 2:11-3(e)(1)(E).

                                       III.

      Finally, we reject NJCAR's assertion that the "dearth of an administrative

record presented by the State in its [s]tatement of [i]tems [comprising the record

on appeal]" requires a remand to an administrative law judge (ALJ) under Rule

2:5-5(b), which states:

            At any time during the pendency of an appeal from a
            state administrative agency, if it appears that evidence
            unadduced in the proceedings below may be material to
            the issues on appeal, the appellate court . . . may order
            . . . that the record on appeal be supplemented by the
            taking of additional evidence and the making of
            findings of fact thereon by the agency below or, in
            exceptional instances, by a judge of the Superior Court
            especially designated for that purpose.

      Our Supreme Court has held,

            in the context of an application to supplement the
            record from an appeal from an administrative agency
            pursuant to [Rule] 2:5-5(b), . . . the factors to be
            considered on a motion to supplement include (1)
            whether at the time of the hearing or trial, the applicant
            knew of the information he or she now seeks to include

                                                                            A-1429-19
                                       19
            in the record, and (2) if the evidence were included,
            whether it is likely to affect the outcome.

            [Liberty Surplus Ins. v. Nowell Amoroso, P.A., 189
            N.J. 436, 452-53 (2007) (citing In re Gastman, 147 N.J.
            Super. 101, 114 (App. Div. 1997)).]

      We decline NJCAR's invitation to remand the matter to an ALJ because

the salient facts are not in dispute and it has not identified what information is

lacking from the record. We are also unconvinced this information would affect

the outcome given NJCAR's lack of standing.

      For similar reasons, we deny NJCAR's motion to settle the record because

the information it seeks to include in the record pertains to the relocation of the

Tesla's Short Hills licensed facility to its Lawrence Township facility, which

would not constitute a violation of N.J.S.A. 56:10-27.1, Tesla's 2018 settlement

with the MVC, or the CFA. Therefore, this information would not affect the

outcome.

      Dismissed.




                                                                             A-1429-19
                                       20